DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 12/08/2021.

Allowable Subject Matter
2.	Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of DeBates (US 10/831,246 B2) teaches the limitation: “provide dynamic display locations of virtual control buttons based upon detected movement of a computing device. A computing device displays a virtual control button at a first location, such as a location based upon a grip profile”. But the claims recite a different combination of limitation: “the touchscreen displays a setting interface on a picture of the at least one application program, and the processor determines at least on virtual button selected by window selection frames: wherein the processor establishes first connection setting information between the motion sensor and the virtual button in the application program displayed on the touchscreen, wherein the first connection setting information comprises identifying code of the application program and position information of the virtual button of the application program: and the processor executes a function of the virtual button in response to sensing of the motion sensor according to the first connection setting information so that the motion sensor replaces the virtual key 

The prior art of Kamin-Lyndgaard teaches another combination, “a mobile device with motion sensors attached throughout the housing of said device for reading the motion of the device as manipulated by a user for functionality within the user interface”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Dion teaches another combination, “utilizing detected motion to interaction with a button within the user interface as presented to the user on a device such as a Kiosk”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Reynolds teaches another combination, “passing input interpreted through on sensor to passing it to another region of the device as input into a different category, such as motion data can be inputted and passed to a virtual button on the user interface”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 13, 2021